DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1-20 are currently pending. This office action is in response to the amendment filed on 01/26/2021. 
                                                   EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Chao Gao on 05/03/2021.
The application has been amended as follows: 
Claim 19 is amended such that the phrase or “no (meth)acrylate groups” is changed to “no energy curable (meth)acrylate groups”. 

                                                               Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Mestach (US 2009-0143528 A1).
Mestach teaches a composition which comprises aqueous emulsion of a first polymer with additional monomers (paragraph 0015).  The first polymer is indicated to include carboxylic acid functionalized monomers that are preferably methacrylic or acrylic acid (paragraph 0021).  The polymer 
Mestach does not teach or fairly suggest the claimed compsoition having the claimed non ionic emulsifier or having the claimed pH.  The example of Mestach when the monomers are fully reacted to give a multistage polymer teaches a pH value that is outside the claimed pH value of 5.4 (paragraph 0057). More over the polymer in the composition is indicated to be an acid group containing polymer that is only partially neutralized (paragraph 0028) and the monomers in the composition includes an acid monomer (paragraph 0053 and 0030) so composition of Mestach would not provide any teaching to provide the claimed pH which is at minimum 6.5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                    Conclusion
5.	Claims 1-20 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763